DETAILED ACTION
This is the Final Office Action for application number 15/980,710 REMOVABLE TOILET-SEAT LIFTER AND METHOD, filed on 5/15/2018. Claims 1-17, 19 and 21-22 are pending.  Claims 18 and 20 have been cancelled.  This Final Office Action is in response to applicant’s reply dated 1/19/2021.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paglia (US 5,220,693) in view of Loebner (US 2, 236,576) in view of Beelart, Jr. (US 4,835,799).
Regarding claims 1-3, 19 and 21 
 Paglia shows a handle couple (48, 50) configured to releasably couple the handle to the seat mount, the handle couple (48) affixed (integrally) to the seat-mount (30).  But Paglia fails to show the handle including an extension member extending between the seat mount and the user end, and the handle-couple including a handle receiver configured to releasably couple with the coupling end of the handle.
However, Loebner shows a handle (27) with an extending member (25) with a coupling end (at 25) configured to releasably couple the handle (27) to the seat-mount (15) a handle-couple (25, 18) affixed to the seat-mount and including a handle-receiver (18) configured to releasably couple with the coupling end (25) of the handle.  Loebner shows wherein the handle-receiver (18) of the handle-couple includes an interior cavity conformed to the coupling end of the handle, such that the coupling end of the handle may be nested within the handle-receiver of the handle-couple (Fig. 3: CLM 3).  Loebner shows wherein the removable handle is friction fit into the mounting base (24; CLM 21)(note, page 1, lines 15-20)
Paglia details that interchanging handle parts is desirable for aesthetics (note, col. 1, lines 25-35) therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paglia to include handle couple that provides an integral handle receiver on the seat-mount for the purpose of providing additional types of interchangeable handle parts as desired by the user.  
 Paglia as combined further fails to show the extension member having at least two nested telescoping-members, the at least two nested telescoping- members being slidably adjustable, allowing a total length of the at least two nested telescoping-
While the Paglia and Beelart as combined device only shows one nested telescopic member, providing at least two nested telescopic members is merely a duplication of parts with no patentable significance as the addition of the nesting telescopic members provides a predictable result (MPEP § 2144.04 VI (B)).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an appropriate number of nested telescopic members as desired for the user. 
The method of claim 19 is shown by the normal operation of the device as combined above. 
Regarding claims 4 and 5 Paglia as combined shows the device of claim 3, wherein the coupling end (25; Fig. 3) of the handle has a substantially cylindrical shape, and the interior cavity of the handle-receiver of the handle-couple forms a substantially cylindrical cavity conformed to the coupling end of the handle (Fig. 3). But Paglia as combined fails to specifically show wherein the substantially cylindrical member and the interior cavity are each have a cylinder height of approximately one inch, respectively.  
Regarding claims 6-8 Paglia as combined shows the device of claim 1, but fails to show wherein the seat-mount includes a seat-clamp including a first- clamp member, a second-clamp member, and a joining-member coupling the first-clamp member to the second-clamp member, the first-clamp member and the second-clamp member being configured to engage the toilet-seat.  However, Beelart shows wherein the seat-mount (at 12) includes a seat clamp (12) including a first- clamp member (38), a second-clamp member (40) and a joining-member (Fig. 4) coupling the first-clamp member to the second-clamp member, the first-clamp member and the second-clamp member being configured to engage the toilet-seat (Fig. 5; CLM 6). Beelart shows wherein the joining-member is interspersed between the first- clamp member from the second-clamp member so as to define a separation-distance, the separation-distance being no larger than a thickness of the toilet-seat, and such that the first-clamp member and the second-clamp member exert a clamping force on the toilet- seat when engaging the toilet-seat (Figs. 4 & 5; CLM 7).  Beelart further shows wherein the first-clamp member (38) is coupled perpendicularly to the joining-member, and the second-clamp member (40) is coupled perpendicularly to the joining- member, and parallel to the first-clamp member (Figs. 4 & 5; CLM 8).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paglia as 
Regarding claim 9 Paglia as combined shows the device of claim 1, and wherein the seat-mount includes an adhesive-mount (31) with a contact-face that is able to abut with the toilet-seat, the contact-face having a flat surface structured to mate with the toilet-seat, and an adhesive-interface affixed to the contact- face containing an adhesive-compound configured to couple with the toilet-seat.
Regarding claim 10 Paglia as combined shows the device of claim 1, but fails to show wherein the seat-mount is substantially cylindrical.  However, changes is shape are a matter of ordinary skill in the art with predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to appropriately shape the seat mount for its intended purpose, (MPEP 2144.04 (IV)(B)).
Regarding claim 11 Paglia as combined shows the device of claim 1, wherein the handle is substantially tubular.
Regarding claim 12 Paglia as combined shows the device of claim 1, but fails to show specifically 
Regarding claims 13 and 14 Paglia as combined shows the device of claim 1,  but fails to show wherein the handle-couple further includes an articulating joint configured to allow the handle to be selectively angled relative to the handle-couple.  However, Beelart shows a handle-couple further includes an articulating joint (at 28) configured to allow the handle to be selectively angled relative to the handle-couple. Beelart further shows wherein the toilet seat is characterized as being planar and substantially circumscribing a toilet seat axis that is normal to a plane of the toilet seat; and wherein the handle-couple is further configured to releasably couple the handle to the seat-mount such that the handle extends in a direction that radiates away from the toilet seat axis (CLM 14).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paglia as combined to include and articulating joint for the purpose of providing a positionable handle as shown by Beelart.
Regarding claim 15 Paglia shows the device of claim 1 but fails to specifically show a 90 degree elbow in the handle.  However, Loebner shows a handle (27) with a ninety degree elbow.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paglia as combined to include a 90 degree elbow in the handle to appropriately offset the handle as desired by the user and as shown by Loebner.
Regarding claim 16 Paglia shows the device of claim 1, wherein the seat-mount and the handle are made of plastic (note, col. 3, lines 10-14).
Regarding claim 17 Paglia shows a device for lifting a toilet-seat (32; Fig. 2), the device comprising: a seat-mount (30), the seat mount (30) configured to attach to the 
 Paglia shows a handle couple (48, 50) configured to releasably couple the handle to the seat mount, the handle couple (48) affixed (integrally) to the seat-mount (30).  But Paglia fails to show the handle including an extension member extending between the seat mount and the user end, and the handle-couple including a handle receiver configured to releasably couple with the coupling end of the handle.
However, Loebner shows a handle (27) with an extending member (25) with a coupling end (at 25) configured to releasably couple the handle (27) to the seat-mount (15) a handle-couple (25, 18) affixed to the seat-mount and including a handle-receiver (18) configured to releasably couple with the coupling end (25) of the handle.  Loebner shows wherein the handle-receiver (18) of the handle-couple includes an interior cavity conformed to the coupling end of the handle, such that the coupling end of the handle may be nested within the handle-receiver of the handle-couple (Fig. 3: CLM 3).  Loebner shows wherein the removable handle is friction fit into the mounting base (24; CLM 21)(note, page 1, lines 15-20)
Paglia details that interchanging handle parts is desirable for aesthetics (note, col. 1, lines 25-35) therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paglia to include handle couple that provides an integral handle receiver on the seat-mount for the purpose of providing additional types of interchangeable handle parts as desired by the user.  
 Paglia as combined further fails to show the extension member having at least two nested telescoping-members, the at least two nested telescoping- members being slidably adjustable, allowing a total length of the at least two nested telescoping-members to change.  However, in a similar device Beelart, Jr. shows an extension member (8) having a nested telescoping member (20) the nested telescoping- member being slidably adjustable, allowing a total length of the nested telescoping-member to change (note, col. 1, lines 56-60).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paglia to include the extension member as being telescopically adjustable in length for the purpose of providing the user different distances between the user and the toilet seat as shown by Beelart, Jr. 
While the Paglia and Beelart as combined device only shows one nested telescopic member, providing at least two nested telescopic members is merely a duplication of parts with no patentable significance as the addition of the nesting telescopic members provides a predictable result (MPEP § 2144.04 VI (B)).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an appropriate number of nested telescopic members as desired for the user.
Paglia as combined shows wherein the coupling end (25; Fig. 3) of the handle has a substantially cylindrical shape, and the interior cavity of the handle-receiver of the handle-couple forms a substantially cylindrical cavity conformed to the coupling end of the handle (Fig. 3). But Paglia as combined fails to specifically show wherein the substantially cylindrical member and the interior cavity are each have a cylinder height 
Paglia as combined shows wherein the seat-mount (30) includes an adhesive-mount (31) with a contact-face that is able to abut with the toilet-seat, the contact-face having a flat surface structured to mate with the toilet-seat, and an adhesive-interface affixed to the contact- face containing an adhesive-compound configured to couple with the toilet-seat.
Paglia as combined fails to show specifically wherein the handle measures, from the coupling end to the user end between six inches eight inches.  However, the length of the handle is a design choice within the level of ordinary skill in the art and having predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to appropriately size the handle length for its intended use.
Paglia shows wherein the seat-mount and the handle are made of plastic (note, col. 3, lines 10-14).
Regarding claim 22 Paglia as combined shows the device of claim 21 wherein the handle receiver comprises a cavity (as combined in claim 1; at 24) for receiving a post of the handle (25).
Response to Arguments
Applicant’s arguments have been considered but Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive. Applicant argues that the rejection is silent about why those of ordinary skill in the art would have modified Paglia with the features of Loebner.  The Office respectfully disagrees.  The Office Action clearly lays out the motivation for the combination, “Paglia details that interchanging handle parts is desirable for aesthetics (note, col. 1, lines 25-35) therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paglia to include handle couple that provides an integral handle receiver on the seat-mount for the purpose of providing additional types of interchangeable handle parts as desired by the user” as shown above in paragraph 6.
Applicant goes on to argue, Paglia already had the feature added by Loebner.  The Office respectfully disagrees.  Paglia has a male connection and Loebner shows a female connection for the handle, the female connection providing an additional means by which to interchange the handle parts. 
Applicant further argues that Paglia relies on the seat mount having a post by which objects that are bored may be interchanged.  However, modifying the way in which “the post” is connected does not negate the option of bore handles being interchanged with the now modified (by a female connection) post.   The post remains after modification and would be usable for interchanging objects.  Thereby meeting the claim language in full. 
Applicant argues with regard to claim 21, that the Office Action has not given “friction fit” its ordinary meaning by showing the friction fit of the threaded component.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        3/18/2021